Order entered July 30, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00537-CV

  JOSEPH ASHMORE, JR., ALLAN CLARK AND FINANCIAL RISK SPECIALISTS,
                            INC., Appellants

                                                 V.

              JMS CONSTRUCTION, INC. AND DAVID PERLEY, Appellees

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-10-13260

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated May 27, 2015, we

notified the official court reporter for the 193rd Judicial District Court that the reporter’s record

was overdue. We directed the court reporter to file the record within thirty days. To date, we

have not received any response.

       Accordingly, we ORDER Court Reporter Stephanie Moses to file, within TEN DAYS of

the date of this order, either (1) the reporter’s record; (2) written verification that no hearings

were recorded; or (3) written verification that appellant has not requested the record. We notify

appellant that if we receive verification they have not requested the reporter’s record, we will
order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE